     Case 2:15-cv-01663-MCE-AC Document 40 Filed 05/27/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN GRESCHNER,                                   No. 2:15-cv-1663 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff is a former California state prisoner currently incarcerated in a Colorado state

19   prison. Plaintiff proceeds pro se and in forma pauperis with this civil rights action challenging his

20   medical care at High Desert State Prison (HDSP), under the authority of the California

21   Department of Corrections and Rehabilitation (CDCR). This action proceeds against Banner

22   Lassen Medical Center and two of its physicians, Dr. Dale Syverson and Dr. Arthur Schwartz,

23   and CDCR physician Dr. Jeffrey Rolfing. Plaintiff claims (1) that when he obtained hernia repair

24   surgery, the Banner defendants were negligent in promoting and implanting a defective Davol-

25   Bard hernia plug and mesh into his abdomen; and (2) that, upon his return to HDSP, defendant

26   Rolfing was deliberately indifferent in treating plaintiff’s infection. Currently pending is

27   plaintiff’s request for appointment of counsel.

28   ////
                                                        1
     Case 2:15-cv-01663-MCE-AC Document 40 Filed 05/27/20 Page 2 of 4

 1          District courts do not have authority to require an attorney to represent an indigent
 2   prisoner in a civil rights case. Mallard v. United States District Court, 490 U.S. 296, 298 (1989)
 3   Although the district court may request the voluntary assistance of counsel pursuant to 28 U.S.C.
 4   § 1915(e)(1), this is appropriate only in certain “exceptional circumstances.” Terrell v. Brewer,
 5   935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir.
 6   1990). When determining whether “exceptional circumstances” exist, the court must consider
 7   plaintiff’s likelihood of success on the merits as well as his ability to articulate his claims pro se
 8   in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th
 9   Cir. 2009). The burden of demonstrating exceptional circumstances is on the plaintiff. Id.
10   Circumstances common to most prisoners, such as lack of legal education and limited law library
11   access, do not establish exceptional circumstances supporting appointment of counsel. Id.
12          Plaintiff requests appointment of counsel on the grounds that this litigation and the
13   necessary discovery is complex; that due to the current COVID-19 medical quarantine plaintiff
14   has no access to the prison law library (while he can request copies of cases, he is unable to
15   access legal research tools to identify the cases he needs); and that he is unable to pursue
16   settlement negotiations with defense counsel on his own.
17           Although this case has a more complex history than most prisoner civil rights actions,1
18   the court finds that current circumstances do not support the appointment of counsel. Service of
19   process remains outstanding for defendant Dr. Syverson, and Dr. Schwartz has waived service but
20   not yet responded to the complaint. Defendant Dr. Rohlfing answered the complaint, while
21   1
       This case was transferred on August 6, 2018 to the U.S. District Court for the Southern District
22   of Ohio, along with several other cases throughout the United States for consolidation in
     Multidistrict Litigation Case No. 2846 (“In re: Davol, Inc. / C.R. Bard, Inc., Polypropylene
23   Hernia Mesh Products Liability Litigation”). See ECF No. 11. By order filed March 13, 2019,
     the Multidistrict Panel severed plaintiff’s product liability claims against Davol and Bard from his
24   other claims, as set forth in his original complaint, and remanded the latter claims back to this
     court. See ECF No. 12 at 1. Specifically, the Panel found “[i]t appears that plaintiff has asserted
25   two sets of claims in this action: (1) product liability claims against defendants C.R. Bard, Inc.,
26   and Davol, Inc., for defective surgical hernia mesh; and (2) claims against other defendants,
     including constitutional law violations pursuant to 42 U.S.C. § 1983, negligence under California
27   Civil Code §1714(a), and medical malpractice pursuant to California Civil Code § 1714(a).” Id.
     Accordingly, the Panel ordered that “all claims filed against any defendant other than C.R. Bard,
28   Inc., and Davol, Inc., are separated and remanded to the transferor court.” Id.
                                                          2
     Case 2:15-cv-01663-MCE-AC Document 40 Filed 05/27/20 Page 3 of 4

 1   defendant Bannon Lassen Medical Center has filed a motion to dismiss for which this court has
 2   stayed further briefing pending the appearance of all defendants. The court has not yet issued a
 3   discovery and scheduling order. Because discovery has not yet formally commenced in this
 4   action, it is premature to request the assistance of counsel to conduct discovery.
 5          Additionally, the court finds persuasive the additional facts provided by defendant
 6   Rohlfing in opposition to the motion. Plaintiff has identified six categories of discovery that he
 7   wishes to pursue, and for which he seeks the assistance of counsel. The first three areas involve
 8   the Banner defendants’ knowledge of the risks associated with the Bard-Davol device. The
 9   second three topics involve Dr. Rohlfing; plaintiff seeks documents related to the prior
10   suspension of his employment with CDCR, medical records demonstrating Rohlfing’s alleged
11   “forced psychiatric evaluation,” and the reasons for his reinstatement at CDCR. ECF No. 38 at 1.
12   Rohlfing responds that “Plaintiff already propounded to Dr. Rohlfing a discovery request seeking
13   the same categories of documents named in his motion, so attorney assistance obviously is not
14   required.” ECF No. 39 at 1-2. Defense counsel has provided a copy of “Plaintiff’s First
15   Discovery Request to Defendant Jeffrey Rohlfing,” which supports this representation. Id. at 5
16   (Ex. A). Rohlfing also argues that his Answer to the complaint provides the information plaintiff
17   seeks; the point is well taken.2 At least for present purposes, it is apparent that plaintiff’s need for
18   the assistance of counsel is not as urgent as he asserts. He has demonstrated his ability to
19   ////
20
     2
21      As set forth in response, ECF No. 39 at 2, counsel for defendant Rohlfing “respectfully calls the
     Court’s attention to the following factual information in Defendant’s Answer (Docket No. 27), ¶
22   6:
                      Defendant admits that, following an employment dispute with
23                    CDCR in the mid-2000s that was unrelated to the facts of this case,
                      the State Personnel Board ordered Defendant’s privileges at CDCR
24                    reinstated in approximately 2008 and 2009. As of the alleged date
                      of Plaintiff’s hernia surgery (October 9, 2013), Defendant’s medical
25                    license was, and for several years had been, in good standing with
                      the Division of Medical Quality of the Medical Board of California.
26                    Docket 27, 2:22-27. Defendant’s Answer also asserts that he was not
                      disciplined in any way relating to his alleged care for Plaintiff in
27                    2013. Docket 27, 2:20-22. Respectfully, these admissions show that
                      Defendant’s employment action with CDCR resolved years before
28                    Plaintiff’s surgery.
                                                         3
     Case 2:15-cv-01663-MCE-AC Document 40 Filed 05/27/20 Page 4 of 4

 1   represent himself at the discovery stage. In any event, the current circumstances are not
 2   exceptional.
 3          Accordingly, for these reasons, IT IS HEREBY ORDERED that plaintiff’s motion for
 4   appointment of counsel, ECF No. 38, is denied without prejudice.
 5   DATED: May 26, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
